UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer PEARSON PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2R; (ii) a disclosure made in accordance with LR 9.8.6R(1); or (iii) a disclosure made in accordance with section 793 of the Companies Act 2006. BOTH (i) AND (ii) 3. Name of person discharging managerial responsibilities/director JOHN FALLON ROBIN FREESTONE ALBERT HITCHCOCK RODERICK BRISTOW 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION RELATES TO THE PERSONS NAMED IN 3 ABOVE 6 Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES OF 25P EACH 7. Name of registered shareholder(s) and, if more than one, the number of shares held by each of them JOHN FALLON - 282,147 ROBIN FREESTONE -495,288 ALBERT HITCHCOCK - 0 RODERICK BRISTOW - 70,846 8. State the nature of the transaction AWARD OF OPTIONS UNDER THE COMPANY'S WORLDWIDE SAVE FOR SHARES PLAN 9 Number of shares, debentures or financial instruments relating to shares acquired (THE NUMBER OF OPTIONS TO BE GRANTED) JOHN FALLON - 1,109 ROBIN FREESTONE - 1,109 ALBERT HITCHCOCK - 2,218 RODERICK BRISTOW - 3,698 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A Number of shares, debentures or financial instruments relating to shares disposed N/A Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A Price per share or value of transaction N/A Date and place of transaction N/A Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) N/A Date issuer informed of transaction N/A If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes Date of grant 30 APRIL 2014 Period during which or date on which it can be exercised JOHN FALLON - 3 YEAR ROBIN FREESTONE - 3 YEAR ALBERT HITCHCOCK - 3 YEAR RODERICK BRISTOW - 5 YEAR Total amount paid (if any) for grant of the option NIL Description of shares or debentures involved (class and number) OPTIONS OVER ORDINARY SHARES OF 25P EACH Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise £8.112 Total number of shares or debentures over which options held following notification JOHN FALLON - 3,039 ROBIN FREESTONE - 2,009 ALBERT HITCHCOCK - 2,218 RODERICK BRISTOW - 3,698 Any additional information N/A Name of contact and telephone number for queries: DIANE FRIEND Name of duly authorised officer of issuer responsible for making notification DIANE FRIEND, COMPANY SECRETARY ASSISTANT Date of notification: 6 MAY 2014 Notes: This form is intended for use by an issuer to make a RIS notification required by DTR 3.14. (1) An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. (2) An issuer making a notification in respect of a derivative relating the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. (3) An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. (4) An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. PEARSON plc  Date:06May 2014 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
